Citation Nr: 0302933	
Decision Date: 02/14/03    Archive Date: 02/24/03

DOCKET NO.  99-20 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Eligibility for VA benefits based upon status as a veteran.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

This appeal to the Board of Veterans' Appeals (Board) arises 
from a February 1999 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York. 

The Board remanded the case in January 2001 for further 
development.  


FINDINGS OF FACT

The appellant does not have the requisite service pursuant to 
VA law to be considered a veteran.


CONCLUSION OF LAW

The appellant is not a "veteran" as that term is defined by 
VA benefits laws.  38 U.S.C.A. § 101(2), (10), (24) (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.1, 3.6, 3.7.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The claimant has contended that in 1980 he was recruited by 
the United States Marine Corps (USMC) recruiting station in 
Watertown, New York.  On or about August 27, 1980, the 
claimant reported to a Military Enlistment Processing Station 
(MEPS) in Syracuse, New York, received a final physical 
examination, and was sworn into active duty.  The claimant 
was billeted for the night at a hotel in Syracuse prior to 
the date upon which he was expected to be transported to a 
USMC Recruit Depot (MCRD) in Parris Island, South Carolina.  
The claimant sustained an injury to his left foot when a sign 
from a construction site on the premises of the motel where 
the claimant was billeted fell and hurt the left foot.  The 
claimant was examined by MEPS personnel the following morning 
and was declared not eligible for travel to the MCRD in 
Parris Island.  While transporting the claimant to his home, 
a USMC recruiter had the claimant examined at a private 
hospital where it was ascertained that he fractured his left 
malleolus.  The claimant was called approximately 3 to 4 
times between August 1980 and February 1981 to the MEPS in 
Syracuse, New York for a physical examination.  It is 
asserted that there are no records of the exact dates of the 
treatment examinations rendered and that there is no evidence 
that a service medical record was started in 1980 or exists 
today.  It is also maintained that the claimant received a DD 
356 Marine Corps Honorable Discharge Certificate after a 
final medical examination visit to the MEPS in Syracuse, New 
York and that the claimant was informed that he was not 
qualified for military service due to his physical 
disability.  It is indicated that the DD 356 referred to the 
claimant as a private.

The Board notes that the evidence of record includes an 
Honorable Discharge Certificate from the United States 
Marines showing that the claimant was discharged on February 
5, 1981.  The certificate also includes a notation that the 
claimant had not served on active duty.

The evidence also consists of a private medical record dated 
in August 1980 reflecting that the claimant was treated for a 
left ankle injury and that an X-ray revealed a fracture of 
the left distal fibula.

The RO undertook extensive development with the National 
Personnel Records Center (NPRC) and the service department to 
verify whether the claimant had service between August 1980 
and February 1981.  Those research efforts showed that the 
appellant could not be identified as a member or former 
member of the Marine Corps or of the Marine Corps Reserve.  A 
Navy Department document dated in December 1998 provided that 
there was no record of the claimant having enlisted in the 
U.S. Marine Corps or the Marine Corps Reserve.  It was noted 
that a discharge certificate was not normally issued to 
personnel who are not shipped to recruit training.  

Subsequently, pursuant to Board remand, the RO requested that 
the NPRC and the Navy Department (Marine Corps) provide 
copies of orders issued to the claimant directing him to 
report to the MCRD in Parris Island, South Carolina, in 
August 1980 for recruit training.  These entities reported 
that they had no such orders in their records.  

Analysis

An application for disability compensation consists of five 
elements: (1) the veteran's status, (2) existence of a 
disability, (3) service connection of that disability, (4) 
degree of disability, and (5) effective date of benefits.  
Vargas-Gonzalez v. Principi, 15 Vet. App. 222, 227-8 (2001), 
citing Barrera v. Gober, 122 F.3d 1030, 1037 (Fed. Cir. 
1997); West v. Brown, 7 Vet. App. 329, 332 (1995) (en banc), 
overruled on other grounds, Grantham v. Brown, 114 F.3d 1160- 
1 (1997).

The threshold issue in this, as in every other VA claim, is 
whether the evidence shows that the claimant has that 
indispensable status, i.e., as a veteran, needed to invoke VA 
benefits laws.  Aguilar v. Derwinski, 2 Vet. App. 21, 23 
(1991); Grottveit v. Brown, 5 Vet. App. 91, 92 (1993). 
"Veteran," as that term is used in VA law, means a person who 
served in the active military, naval, or air service, and who 
was discharged under conditions other than dishonorable.  38 
U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  The term "active 
military, naval, or air service" includes full-time duty, 
other than active duty for training, in the armed forces.  38 
U.S.C.A. § 101(24); 38 C.F.R. §3.6(a), (b).  The term "armed 
forces" includes the United States Army, Navy, Marine Corps, 
Air Force, Coast Guard, and the reserve components thereof.  
38 U.S.C.A. § 101(10); 38 C.F.R. § 3.1(a).  Persons 
considered to have performed active military, naval, or air 
service consists of any person who has applied for enlistment 
or enrollment in the active military, naval, or air service 
and who is provisionally accepted and directed, or ordered, 
to report to a place for final acceptance into service, or 
suffered injury or disease in line of duty while going to, or 
coming from, or at such place for final acceptance or entry 
upon active duty.  38 C.F.R. § 3.7 (o)(1)(i), (iv).

As there is no evidence that the appellant was ever 
provisionally accepted and directed, or ordered, to report to 
a place for final acceptance into service when he injured his 
foot in late August 1980, the appellant has not shown that he 
is a "veteran" pursuant to the aforementioned regulations.  
Under the circumstances of this case, the Board is without 
authority to grant the benefit sought on appeal as it is 
precluded by law.  In cases such as this, where the law is 
dispositive, the claim should be denied because of the 
absence of legal merit.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).

There has been a change in the law during the pendency of 
this appeal and the Board now turns briefly to that change.  
The Veterans Claims Assistance Act of 2000 (VCAA) was enacted 
on November 9, 2000. 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West Supp. 2001). VCAA identifies and describes 
duties on the part of VA to advise a claimant of the evidence 
needed to substantiate a claim and to help a claimant obtain 
that evidence. 38 U.S.C.A. §§ 5103, 5103A.  All claims filed 
on or after November 9, 2000, or filed before that date but 
not final by that date, are subject to VCAA. Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7(a), 114 
Stat. 2099 (2000); 38 U.S.C.A. § 5107, Historical and 
Statutory Notes (Effective and Applicability Provisions).  
The duties to notify and assist claimants have been 
implemented by a new regulation.  Duty to Assist, 66 Fed. 
Reg. 45620, 45630-2 (Aug. 29, 2001) (to be codified at 38 
C.F.R. § 3.159).

Still, there are some claims to which VCAA does not apply.  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001).  It has 
been held not to apply to claims based on allegations that VA 
decisions were clearly and unmistakably erroneous.  Id.  It 
has been held not to apply to claims that turned on statutory 
interpretation.  Smith v. Gober, 14 Vet. App. 227, 231-2 
(2000).  In another class of cases, remand of claims pursuant 
to VCAA is not required because evidentiary development has 
been completed.  Wensch v. Principi, 15 Vet. App. 362, 368 
(2001); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  
Although the Court said in Wensch that VCAA did not apply in 
such cases, it may be more accurate to say that VCAA applied, 
but that its notice and duty-to-assist requirements had been 
satisfied.  When it is clear that there is no additional 
evidentiary development to be accomplished, there is no point 
in remanding the case.  Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).

So it is here.  VA has done all that can be done to develop 
the evidence on the threshold issue, that of the appellant's 
status to invoke VA benefits laws, and there is no additional 
evidentiary development to be accomplished on that issue.  
Since the appellant has been unable to cross that status 
threshold, there is nothing to be gained by developing 
evidence regarding the other four elements of his claim. 
Vargas-Gonzalez, Soyini, supra.


ORDER

Eligibility for VA benefits is denied.



		
	D. C. Spickler 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

